       Case 2:19-cr-00161-MTL Document 52 Filed 09/11/20 Page 1 of 4




 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8                                           )    No. CR-19-00161-PHX-MTL
     United States of America,
 9                                           )
                                             )    FINDINGS AND RECOMMENDATION
                           Plaintiff,        )    OF THE MAGISTRATE JUDGE UPON A
10                                           )
     vs.                                          PLEA OF GUILTY AND ORDER
11                                           )
                                             )
     Michael Christopher Polangco,           )
12                                           )
13                        Defendant.         )
                                             )
14                                           )

15   TO THE HONORABLE MICHAEL T. LIBURDI, UNITED STATES DISTRICT JUDGE:
16         Upon Defendant’s request to enter a plea of guilty pursuant to Rule 11 of the
17   Federal Rules of Criminal Procedure, this matter came on for hearing before United
18   States Magistrate Judge Michael T. Morrissey on September 11, 2020, with the written
19   consents of Defendant, counsel for Defendant, and counsel for the United States of
20   America. After consultation with counsel Defendant has orally consented on the record to
21   proceed via video conference and Defendant indicated his counsel is authorized to sign
22   documents on his behalf after reviewing them in their entirety with counsel.
23         The undersigned Magistrate Judge accepted Defendant’s waiver of indictment
24   after inquiry was made of Defendant as to the understanding of the right to prosecution
25   by indictment. Defendant’s written waiver constitutes a part of the plea agreement lodged
26   with the Court.
27         The hearing on Defendant’s plea of guilty was in full compliance with Rule 11 of
28   the Federal Rules of Criminal Procedure, before the undersigned Magistrate Judge in
       Case 2:19-cr-00161-MTL Document 52 Filed 09/11/20 Page 2 of 4




 1   open court and on the record. In consideration of that hearing and the statements made by
 2   Defendant under oath on the record and in the presence of counsel, and the remarks of the
 3   Assistant United States Attorney and of counsel for Defendant,
 4           I FIND as follows:
 5           (1) that Defendant understands the nature of the charge to which Defendant
 6   pleads and the elements of the offense(s) to which Defendant is pleading guilty;
 7           (2) that Defendant understands the right to trial by jury, to persist in a plea of not
 8   guilty, to the assistance of counsel, and appointed counsel if necessary at trial and at
 9   every other stage of the proceeding, to confront and cross-examine adverse witnesses, the
10   right against compelled self-incrimination, to testify and present evidence, and to compel
11   the attendance of witnesses;
12           (3) that Defendant understands any maximum possible penalty for the offense to
13   which Defendant is pleading guilty, including imprisonment, fine and supervised release,
14   and where applicable, any mandatory minimum penalty; that Defendant understands the
15   effect of the supervised release term; that Defendant understands the Court’s authority to
16   order restitution and its obligation to impose a special assessment and any applicable
17   forfeiture;
18           (4) that Defendant understands the Court’s obligation to calculate the applicable
19   sentencing guideline range and to consider that range, possible departures under the
20   Sentencing Guidelines, and other sentencing factors under 18 U.S.C. § 3553(a); that
21   Defendant understands that the sentencing guidelines are advisory, not mandatory, and
22   that the Court may sentence outside those guidelines;
23           (5) that Defendant understands that answers given by Defendant may later be used
24   in a prosecution for perjury or false statement;
25           (6) that Defendant understands that by pleading guilty Defendant is waiving the
26   right to a jury trial;
27           (7) that Defendant understands the terms of any plea agreement provision waiving
28   the right to appeal or to collaterally attack the sentence, and has knowingly, intelligently


                                                   2
       Case 2:19-cr-00161-MTL Document 52 Filed 09/11/20 Page 3 of 4




 1   and voluntarily waived those rights;
 2          (8) that the plea of guilty by Defendant has been knowingly and voluntarily made
 3   and is not the result of force or threats or of promises apart from the plea agreement
 4   between the parties;
 5          (9) that Defendant is competent to plead guilty;
 6          (10) that Defendant is satisfied with the representation provided by defense
 7   counsel; and
 8          (11) that there is a factual basis for Defendant’s plea.
 9          I RECOMMEND that the Court accept Defendant’s plea of Guilty to the
10   Information.
11                                             ORDER
12          IT IS ORDERED that any objection to the guilty plea proceedings and any
13   request for supplementation of those proceedings be made by the parties in writing and
14   shall be specific as to the objection or request made. All objections or requests for
15   supplementation shall be filed within fourteen (14) days of the date of service of a copy
16   of these findings unless extended by an Order of the assigned judge.
17          IT IS FURTHER ORDERED that any letters, documents, or other matters
18   Defendant would like the sentencing judge to consider before sentencing (including the
19   English translation of any writings not in English) must be submitted in paper form with
20   the original to the probation office and copies to the sentencing judge and opposing
21   counsel no later than five (5) business days prior to the sentencing date or they may be
22   deemed untimely by the sentencing judge and not considered. No more than ten (10)
23   character letters shall be submitted by defense counsel, unless otherwise ordered by the
24   Court. Character letters shall not be mailed directly to the sentencing judge by any
25   family members or other persons writing in support of Defendant. Character letters or a
26   notice of service of such letters shall not be filed electronically unless otherwise ordered
27   by the Court.
28

                                                   3
       Case 2:19-cr-00161-MTL Document 52 Filed 09/11/20 Page 4 of 4




 1         IT IS FURTHER ORDERED that any motions for upward or downward
 2   departures or any sentencing memoranda must be filed at least seven (7) business days
 3   prior to the sentencing date. Responses are due three (3) business days prior to the
 4   sentencing date.   Any motion to continue sentencing must be filed promptly upon
 5   discovery of the cause for continuance and must state the cause with specificity. Motions
 6   to continue sentencing filed fewer than fourteen (14) days before sentencing are
 7   disfavored. If either party intends to call a speaker at sentencing, other than the
 8   Defendant, counsel must notify the Courtroom Deputy at least 3 business days in
 9   advance.
10         Dated this 11th day of September, 2020.
11
12
13                                                   Honorable Michael T. Morrissey
                                                     United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
